                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALLEN JENNINGS SR.,                    )
                                       )
                  Petitioner,          )                 8:18CV436
                                       )
            v.                         )
                                       )
STATE OF NEBRASKA, and                 )                   ORDER
CHARLES WEST, Warden,                  )
Community Corrections Center,          )
Lincoln, Nebraska,                     )
                                       )
                  Respondents.         )
                                       )


      Because a similar motion was granted (see filing nos. 10, 11 and 14),

       IT IS ORDERED that Petitioner’s “Request to Leave to Amend” (filing no. 13)
is denied.

      DATED this 2nd day of October, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
